DUFRESNE, Judge.
Defendant-appellant, James Marra, brings this appeal from a judgment increasing his child support payments from $500 to $1,000 for each of two children who at the *970time of judgment were in the custody of his former wife and mother of the children, Nancy Ann Murphy, plaintiff-appellee.1
The decision of a trial court as to the amount of child support will not be disturbed on appeal absent a manifest abuse of discretion. Silas v. Silas, 399 So.2d 779 (La.App. 3rd Cir.1981). Also, on their parent’s divorce, children reared in an affluent home should be maintained in the same circumstances, if their father’s income so permits. Lamothe v. Lamothe, 262 So.2d 87 (La.App. 4th Cir.1972).
Although both parents have an obligation to support the children of a marriage, child support should be granted in proportion to the needs of the children and the circumstances of the parent who is to pay. Ducote v. Ducote, 339 So.2d 835 (La.1976).
The record in this case shows no abuse of discretion in the award of $2,000 per month for two children where the appellant’s gross income is in excess of $100,-000 per year and where he further indicates that he spends $9,000 per month to maintain his present domestic establishment.
The judgment of the trial court is therefore affirmed, all costs of the appeal are to be paid by the appellant.
AFFIRMED.

. Since this judgment was rendered, the defendant, Dr. Marra has obtained the custody of both children; the oldest daughter on January 18, 1982 and the youngest daughter on March 18, 1982. All child support payments were terminated on the above dates as per judgment of the trial court.